Opinion by
Judge Peters :
This is the third time this case has made its appearance in this court. The second judgment appealed from was rendered the 20th of August, 1862, and was for $600.82. That judgment was reversed by this court, and in the opinion delivered then, the amount due for the land was fixed at about one-half of the amount adjudged against appellants, and this, too, on the basis that appellants were chargeable with only a moiety of the residual 310 acres. It seems, therefore, that nothing was left open by that opinion, and as no proof has been taken since the return of the cause after that opinion was delivered and the judgment now appealed from conforms to the opinion of this court, the judgment must be affirmed.